Citation Nr: 1743938	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  14-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right shoulder disability, claimed as secondary to a low back disability.

3. Entitlement to service connection for a left shoulder disability, claimed as secondary to a low back disability.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to a low back disability.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  He died in September 2014, while this appeal was pending.  The appellant is his surviving spouse.  In November 2014, VA granted her request to substitute for the Veteran as the claimant in this appeal pursuant to 38 U.S.C.A. § 5121A (West 2014) and 38 C.F.R. § 3.1010 (2016).

This case comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for the claimed disabilities listed on the title page.  The Veteran appealed that decision to the Board

In May 2015, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the file.  The Board remanded this appeal for further development in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Board regrets the need for further delay, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

Service treatment records describe an injury to the Veteran's back in February 1943.  Before he died, he argued that this injury was the cause of a post-service back disability.  In support of his application, the Veteran wrote that he had "sustained ill-effects of this injury ever since."  A May 2011 VA treatment note refers to subjective, intermittent, low back pain for approximately seventy years.  In her hearing testimony, his surviving spouse said that, when she first met the Veteran in 1952, she noticed "strange movements" and that she remembers him telling her about an old back injury.  The appellant testified that, after his injury, the Veteran's back never completely healed.   When he met the appellant, he was taking aspirin, which, according to the appellant, "didn't do much good."  

According to written statements from the Veteran and his representative, the Veteran developed his other claimed disabilities - rotator cuff injuries of both shoulders and GERD - as a result of his in-service back injury.    

To help decide this case, the AOJ arranged for a VA physician to review the Veteran's medical records and provide a medical opinion in May 2012.  In the examiner's opinion, it was less likely than not that the post-service back disability was related to service.  To explain his opinion, the examiner emphasized that the January 1946 separation examination report indicated that the Veteran's spine was normal.  Although the Veteran was admitted to the hospital after a back strain in February 1943, the examiner indicated "resolution of symptoms . . . with return to full duty."  

In August 2015, the Board reviewed the May 2012 medical opinion and found that it was inadequate to decide this appeal.  The opinion was incomplete because it did not address the statements of the Veteran and his surviving spouse suggesting the presence of continuous back pain after the in-service injury.  Thus, the Veteran's back claim was remanded for the AOJ to obtain a new opinion.  The shoulder and GERD claims were remanded to obtain medical opinions concerning the nature and etiology of the Veteran's claimed GERD and bilateral shoulder disabilities.   

The AOJ obtained the requested opinion for the lumbar spine in November 2015 and, in February 2016, obtained an addendum report addressing the shoulders and GERD.  The physician who provided the initial May 2012 report also wrote both of the post-remand opinions.  

According to the November 2015 opinion, it was less likely than not that the post-service back disability was incurred in service or related to an in-service injury, event or illness.  In his report, the examiner quoted medical literature concerning the etiology of back pain in general.  According to these quotations, there is disagreement as to whether facet pain, disc pain and sacroiliac joint pain can be reliably diagnosed.  The literature further indicates that low back pain is common in the general population; that there is insufficient evidence to establish that awkward posture is a risk factor for back pain; that the research is inconclusive as to whether a causal link exists between heavy physical loading and disc degeneration; and that standing and walking less than two hours per day is not associated with low back pain.   
According to the examiner, although the Veteran injured his back in service, "the etiology of this Veteran's current back complaints are not supported by the current scientific literature."  The examiner explained that, based on the literature, "multifactorial causes are the probable etiology of the Veteran's back pain."  The examiner concluded thusly: "Inspite [sic] of the testimony give [sic] by the veterans wife there is no evidence that his complaints of back pain related to his diagnosed release to full duty back pain in the military had resulted in any permenent [sic] disability."  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

According to the Board's August 2015 remand orders, "The examiner is specifically asked to address the Veteran's version of the February 1943 injury and both the Veteran's and the Appellant's evidence of continuity of symptoms after service."

Unfortunately, the November 2015 opinion does not comply with this instruction.  Although the examiner acknowledged that the Veteran's wife provided testimony in this case, he did not mention the Veteran's written description of the 1943 injury.  Likewise, the examiner wrote nothing about the statements of the Veteran and his spouse suggesting the presence of continuous symptoms since service.  

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).

In spite of the examiner's quotations from the scientific literature, the November 2015 opinion failed to offer a reasonable medical explanation to support its conclusion.  The use of the term "multifactorial" to describe the likely cause of the Veteran's post-service back pain is vague and the surrounding text fails to identify any of the (presumably numerous) likely factors which, in the examiner's opinion, did contribute to the post-service back disability.  It is not clear whether the examiner rejected the lay statements of the Veteran and his spouse entirely based on the indications in the medical literature suggesting that, in general, it can be difficult to determine the etiology of back pain, or whether he considered the statements of the Veteran and his spouse to be inconsistent with the medical evidence in this particular case.  

For these reasons, the Board must remand the issue of service connection for a low back disability for a new medical opinion.  The Board further finds that the February 2016 opinions on the etiology of the claimed shoulder and GERD disabilities are inadequate to decide those claims under the circumstances of this case.  The February 2016 report addresses only whether a post-service shoulder disability was incurred in service or caused by an in-service disease, injury or event.  The opinion did not address whether a disability of the shoulders was the result of the claimed service-connected back disability.  Similarly, the GERD opinion did not address the suggestion that the Veteran developed reflux symptoms as a result of medications he used to treat his claimed service-connected back disability.  

Because the claim for service connection for a low back disability, if successful, could potentially affect whether the Veteran is eligible to receive compensation benefits for his shoulders or GERD, all claims in this appeal are remanded.  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Arrange for the examiner who prepared the May 2012 and November 2015 medical opinions to review the claims file, including a copy of this REMAND, and prepare an addendum opinion on the nature and etiology of the Veteran's post-service low back disability.  If the May 2012 VA examiner is unavailable, the requested opinion should be obtained from another qualified person.

The examiner must then opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's post-service lumbar spine disability was incurred in service or is the result of any disease, injury or event in service, including February 1943 back injury described in the service treatment records.  

In his or her report, the examiner should specifically address the Veteran's written statements concerning the February 1943 back injury and the statements of both the Veteran and his surviving spouse indicating a continuity of symptoms since service.  If the examiner does not believe that the Veteran actually experienced continuous, intermittent, back pain from the time of his discharge until his death, or if the examiner does not believe that this back pain was related to the in-service back injury, the examiner should thoroughly explain the medical reasons for those conclusions.

A complete rationale should accompany any opinion provided.

2.  IF, and ONLY IF, service connection is granted for the low back disability, then arrange for the examiner who prepared the February 2016 medical opinion to review the claims file, including a copy of this REMAND, and prepare an addendum opinion on the nature and etiology of the claimed post-service disability of the bilateral shoulders.  

After reviewing the relevant records, the examiner should indicate, for every disability of the shoulders diagnosed after the date of the Veteran's claim (April 4, 2011), whether it is at least as likely as not (50 percent probability or more) that the shoulder disability was caused or aggravated by the Veteran's low back disability.  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

In the requested opinion, the examiner should address a 1982 medical record indicating that, in 1978, the Veteran fell 36 feet and sustained a rotator cuff injury.  The examiner should also address the suggestion of the appellant's representative that the Veteran's back disability is the reason he fell and injured his shoulders.

A complete rationale should accompany any opinion provided.

3. IF, and ONLY IF, service connection is granted for the low back disability, arrange for the examiner who prepared the February 2016 medical opinion to review the claims file, including a copy of this REMAND, and prepare an addendum opinion on the nature and etiology of the Veteran's post-service GERD.  

After reviewing the relevant records, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that GERD was caused or aggravated by the Veteran's low back disability.  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

In the requested opinion, the examiner should address the suggestion that GERD was caused or aggravated by the Veteran's use of medications which were prescribed to treat the symptoms of his low back disability.

A complete rationale should accompany any opinion provided.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





